DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/17/2019 and 08/24/2020 have been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17033934 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a forming method of a metal layer suitable for a 3D printing process, comprising (a forming method of a metal layer suitable for a 3D printing process, the forming method of the metal layer comprising) the following steps: (1) providing a plurality of first metal particles on a substrate (providing a plurality of metal particles on a substrate) to form a first layer of the plurality of first metal particles; (2) performing a first pre-heat treatment on the first layer at a first pre-heat temperature; (3) applying an oxide-removing agent on selected first metal particles in the first layer to remove metal oxides on the selected first metal particles (applying an oxide-removing agent on the metal particles to remove metal oxides on the metal particles) after providing the plurality of first metal particles on the substrate; (4) providing a plurality of second metal particles on the first layer to form a second layer of the plurality of second metal particles, wherein the second layer is farther away from the substrate than the first layer; (5) performing a second pre-heat treatment on the second layer at a second pre-heat temperature; (6) applying the oxide-removing agent on selected second metal particles in the second layer to remove metal oxides on the selected second metal particles; repeating (1) to (6) until a latent part is formed; performing a first heat treatment on the first and second metal particles of the latent part for which the metal oxides are removed at a first temperature to form a near shape (performing a first heat treatment on the metal particles for which the metal oxides are removed at a first temperature to form a near shape); and performing a second heat treatment on the near shape at a second temperature to form a sintered body, wherein the first temperature is lower than the second temperature (performing a second heat treatment on the near shape at a second temperature to form a sintered body, wherein the first temperature is lower than the second temperature).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "directly increasing a temperature to the first temperature at the activation temperature ".  It is unclear how the temperature can be both the first temperature and at the activation temperature, as the activation temperature is lower than the first temperature, see claim 8.  
Claims 8-9 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8-9 contradict claim 1, from which they depend.  Claim 1 requires that the metal oxides are removed at a first temperature.  Claim 8 requires applying the oxide-removing agent to the metal particles at an activation temperature of the oxide-removing agent and the activation temperature is lower than the first temperature.  Claim 9 requires increasing a temperature to the first temperature after the metal oxides on the metal particles are removed.  The metal oxides will be removed at the activation temperature, by definition.  Accordingly, they will not be removed at a first temperature, as required by claim 1.  Claims 8-9 fail to include all the limitations of the claim upon which they depend, namely, that the metal oxides are removed at a first temperature.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kodas et al. (US 20070104878 A1).
Regarding claims 1-9, Art is being applied to claims 8-9 as best understood in light of the 112 rejections above.  The limitations of the claim 9 are interpreted as being met if the limitations of claim 1 are met.  Kodas teaches “a method for fabricating an inorganic resistor on an organic substrate is provided, including the step of applying a flowable precursor composition to an organic substrate wherein the precursor composition includes a molecular precursor to a conductive phase and a powder of an insulating material” (which reads upon “a forming method of a metal layer suitable for a 3D printing process, the forming method of the metal layer comprising”, as recited in the instant claim; paragraph [0026]).  Kodas teaches that “direct printing comprises ink jet printing” (which reads upon “a 3D printing process”, as recited in instant claim 1; which reads upon “inkjet, micro-dispensing, or spraying”, as recited in instant claim 6; claim 4).  Kodas teaches “applying a flowable precursor composition to an organic substrate wherein the precursor composition includes a molecular precursor to a resistive phase and a powder of a conductive material” (which reads upon “providing a plurality of metal particles on a substrate”, as recited in the instant claim; paragraph [0027]).  Kodas teaches that “the conductive powder can include a high conductivity metal such as a metal selected from the group consisting of silver, copper and nickel” (which reads upon “metal”, as recited in instant claim 1; which reads upon “wherein a material of the metal particles comprises a metal or an alloy”, as recited in instant claim 7; paragraph [0031]).  Kodas teaches that “silver oxide can be used as a starting material and can be incorporated into high viscosity precursor compositions in the form of nanoparticles” (paragraph [0193]).  Kodas teaches that “silver oxide can be mixed with a carboxylic acid” (which reads upon “applying an oxide-removing agent on the metal particles to remove metal oxides on the metal particles”, as recited in the instant claim; paragraph [0193]).  Kodas teaches that “the carboxylic function of this additive can react with the metal oxide, and that small silver particles that are coated with a thin layer of silver oxide can also be reacted with these compounds” (paragraph [0193]).  Kodas teaches that “preferred carboxylic acids include acetic acid” (which reads upon “wherein the oxide-removing agent comprises an organic acid, an inorganic acid, a flux, or carbon particles”, as in claim 2, and ” wherein the organic acid comprises oxalic acid, acetic acid, citric acid, or a combination thereof”, as in claim 3, as recited in the instant claim; paragraph [0193]; because the oxide-removing agent comprises an organic acid, the limitations of claims 4-5 are not reached).  Kodas teaches “increasing the temperature of the deposited precursor composition” (which reads upon “performing a first heat treatment on the metal particles for which the metal oxides are removed at a first temperature to form a near shape”, as recited in the instant claim; paragraph [0298]).  Kodas teaches that “the heating step can also coincide with the activation of a reducing agent present in the precursor composition, and that the action of such reducing agent could include removal of a surface oxide from particles such as Cu particles or Ni particles” (which reads upon claim 8 as recited in the instant claim; paragraph [0298]).  Kodas teaches that “the precursor compositions of the present invention can advantageously provide very short reaction times when processed with light (e.g., a laser) that heats the materials, and that this is a result of the high chemical reaction rates when sufficiently high temperatures are provided for a specific precursor and the ability of light to rapidly heat the materials over time scales of milliseconds or even less” (which reads upon “performing a first heat treatment on the metal particles for which the metal oxides are removed at a first temperature to form a near shape”, as recited in the instant claim; paragraph [0299]).  Kodas teaches that “an optional seventh step is sintering of the particles or the material derived from the precursor” (which reads upon “performing a second heat treatment on the near shape at a second temperature to form a sintered body, wherein the first temperature is lower than the second temperature”, as recited in the instant claim; paragraph [0301]; such a step would not be necessary if the particles were already sintered, accordingly, one of ordinary skill in the art would understand that the first temperature is lower than the second temperature).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibson et al. (US 20180236538 A1).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733